DETAILED ACTION
This action is written in response to the remarks and amendments dated 5/9/22. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
In view of the Applicant’s arguments at pp. 9-10, the Examiner withdraws all outstanding rejections under §101. The Examiner was persuaded that the recited “regression analysis” cannot be practically performed as a mental process.

§103 – The Applicant argues that the combination of Sano and Frees does not discloses all of the claim elements of illustrative claim 8. (See Remarks, p. 51 et seq.)

The Examiner is not persuaded. The Applicant seems to allege that neither Sano nor Frees discloses “ascertaining, by the one or more processor, one or more environmental factor affecting states of emotion as represented in the emotion time series”. (See Remarks p. 42.)
In the absence of an explicit definition of the term ‘environmental’ by the Applicant, the Examiner turns to its broadest reasonable interpretation (BRI) consistent with the specification. In the context of the Applicant’s disclosures, this term might encompass both factors particular to the physical environment of the user, as well as any other factor or event which might affect an emotional state. The Examiner notes in particular the written description at [0019]:
“Also in this specification, terns "environmental factor", "factor" and "events" are used interchangeably to indicate certain causes, temporal or prolonged, for changes in a state of emotions for a person, or collectively for an organization.”
Sano discloses collecting information regarding application usage, computer usage, and activity (“including last night sleep start time and duration”). See p. 249, table 1. The Examiner finds that the BRI of “environmental factor” might encompass any of these factors.
Furthermore, the regression techniques is a suitable substitute for the several machine learning algorithms explicitly mentioned in Sano (p. 250) because each of these algorithms is addressing the same problem: determining the factors (from among the candidate input features) that most affect a particular target feature. In Sano, these factors are “environmental factors” (as described above) and emotion scores (specifically arousal, valence, engagement, and challenged) respectively. Regression offers a few particular advantages over the algorithms described in Sano: it is less resource intensive to execute, it is easier to program, and it can be practically implemented on general purpose computing hardware (which is not always the case with neural networks in particular, depending on the architecture used).
The Examiner also adds that although the candidate input features in Frees are not “environmental factors” in the sense that they pertain to the physical environment of a user, but they nevertheless fall within the BRI of “environmental factors” because they describe the circumstances surrounding the condition illustrated by the target variable.1 Regression, as described in Frees, is a mathematical tool that can (and has been) applied in a vast array of problem solving areas, as explicitly noted in Frees:

P. xiii: “Regression is the study of relationships among variables. It is a generic statistics discipline that is not restricted to the financial world – it has applications in the fields of social, biological, and physical sciences. You can use regression techniques to investigate large and complex data sets. ... [a]s you become acquainted with this toolkit, you will see how regression can be applied in many (and sometimes new) situations.” (Emphasis added.)

For the reasons above, the Examiner maintains the outstanding rejections under §103.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No. 15/553701 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons illustrated in the table below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Additionally, claims 1-7 are provisionally rejected on the ground of statutory double patenting as being unpatentable over claim 1-7 of copending Application No. 15/553701 (reference application) because the claims are identical.

16/130587 – this application
16/553701 – copending application
8. A computer program product comprising: a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method comprising: obtaining inputs of emotion time series data of a user and environmental factor data from one or more data collection device for a user assistance service;
1. A computer implemented method, comprising: obtaining, by one or more processor, inputs of emotion time series data of a user and environmental factor data from one or more data collection device for a user assistance service;
generating a baseline emotion time series based on the inputs from the obtaining;
generating, by the one or more processor, a baseline emotion time series based on the inputs from the obtaining;
ascertaining one or more environmental factor affecting states of emotion as represented in the emotion time series by regression analysis;
ascertaining, by the one or more processor, one or more environmental factor affecting states of emotion as represented in the emotion time series by regression analysis;
building an emotion time series model for one of the one or more environmental factor from the ascertaining;
building, by the one or more processor, an emotion time series model for one of the one or more environmental factor from the ascertaining;
predicting one or more path to a target state of emotion at a target time in the future on the emotion time series model; and
predicting, by the one or more processor, one or more path to a target state of emotion at a target time in the future on the emotion time series model; and
producing a recommendation specifying one or more activity to perform for the user in order to attain the target state of emotion at the target time.
producing, by the one or more processor, a recommendation specifying one or more activity to perform for the user in order to attain the target state of emotion at the target time.
As illustrated above, every limitation in claim 8 has a corresponding limitation in claim 1 of the copending application. Although they are not identical, they vary only in form (i.e. a computer program product in claim 1 vs a method in the copending application). The method steps in the copending application anticipate the functionality in claim 8.Independent claim 15 is substantially identical to claim 8, and is likewise anticipated by claim 1 of the copending application.


Dependent claims 9-14 and 16-20 of this application correspond to dependent claims 2-7 of the copending application in a similar fashion as the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Sano, primary reference (Sano A, Johns P, Czerwinski M. Designing opportune stress intervention delivery timing using multi-modal data. In2017 Seventh International Conference on Affective Computing and Intelligent Interaction (ACII) 2017 Oct 23 (pp. 346-353). IEEE.)
Downey (Downey AB. Think stats. Ver. 2.1.0. Green Tea Press. 2014. 264 pages.).
Frees (Frees E, Regression Modeling with Actuarial and Financial Applications, Cambridge University Press, Cambridge, UK, 2010, 585 pages.)
Picard (Picard, RW. Affective computing. M.I.T Media Laboratory, Cambridge, MA. Nov. 1995. Available at: http://hd.media.mit.edu/tech-reports/TR-321.pdf.)

Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sano and Frees.
Regarding claims 8, 15 and 1, Sano discloses a computer program product (and a related system and method) comprising:
a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method comprising:
The Examiner notes that a computer readable storage medium and a processor are inherent in the Sano system.
obtaining inputs of emotion time series data of a user and environmental factor data from one or more data collection device for a user assistance service;
P. 348: “During the first week were participants’ emotional state, work engagement and challenges surveyed on their computers a few times per hour and whenever participants unlocked their computer screens. The participants sometimes dismissed it and the sampling frequency was lower. Their emotional states were measured with the conventional 2 axes of arousal and valence [15] (-200: less arousal/negative valence) to 200 (more arousal/positive valence) and engagement and challenge were measured with 6 Likert scales (0: Not at all - 5: Extremely). All participants wore an activity tracker (Fitbit, USA) and a heart rate monitor (Zephyr, USA) to monitor their activity, sleep and heart rate and heart rate variability (HRV).In addition, their computer activity (keyboard, mouse, touch panel usage) and application usage (email, website and all applications) were monitored. The sensor and computer activity data were sent to our server and used for further offline analysis.” (Emphasis added.)The Examiner notes that the Applicant discusses "environmental factor data" in the written description, (e.g. at [0046]) but provides no limiting definition for this term. The Examiner also notes that the Applicant uses “respective application programs which the user ... is presently using” as an example environmental factor, see written description at [0077]. The Examiner interprets “environmental factor” as encompassing any of the data sources mentioned in the passage from Sano reproduced above.
generating a baseline emotion time series based on the inputs from the obtaining;
P. 349, fig. 2, reproduced below.

    PNG
    media_image1.png
    274
    679
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    264
    488
    media_image2.png
    Greyscale

Applicant’s fig. 5, illustrating time series estimates for anger, disgust, fear, joy, and sadness.
Sano, fig. 2, illustrating time series estimates for arousal, valence, engagement, and challenged.

...
building an emotion time series model for one of the one or more environmental factor from the ascertaining;
P. 348: “In this section, we describe machine learning models to predict good or bad timing for providing stress interventions.”
predicting one or more path to a target state of emotion at a target time in the future on the emotion time series model; and
P. 347: “we ... (4) designed models to predict the optimal time to provide stress interventions.”
producing a recommendation specifying one or more activity to perform for the user in order to attain the target state of emotion at the target time.
P. 348: “We designed micro-stress interventions which can be done in a short time (¡ 3 minutes). The interventions were grouped into 4 categories (positive psychology, cognitive behavioral, meta-cognitive and somatic practices) and subdivided each category into “individual” and “social” (activities that people perform alone and with others) interventions (5 (interventions per each subcategory) x 2 (individual or social) x 4 (categories) = 40 interventions in total)”. See also fig. 1.
Frees discloses the following further limitation which Sano does not seem to disclose explicitly:
ascertaining one or more ... factor affecting [the target variable, using] regression analysis;
P. 310 et seq., logistic regression models. Cf. Applicant’s written description at [0070]-[0074] discussing using logistic regression for this purpose.See also pp. 312-13 discussing parameter estimation in logistic regression, wherein parameter estimates are generated to quantify the effect of each predictor on the target variable.
building [a] time series model for one of the one or more ... factor from the ascertaining;
See generally pp. 310-315 discussing logistic regression.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the logistic regression techniques disclosed by Frees in the Sano system. Sano evaluates three distinct machine learning models which are applied to the time-series prediction task at hand: neural networks, support vector machines, and random forest. (See e.g. table 2 on p. 351.) Logistic regression is also a classification model, and offers particular benefits over the others: logistic regressions generates parameters quantifying the effect of each parameter on the target variable (here, emotion) which are easily interpreted. This information can be useful to system operators in tuning the model (for improved performance) or for choosing intervention timing. Both disclosures pertain to machine learning. To take advantage of these advantages, it would have been obvious to a person of ordinary skill to substitute the logistic regression model (disclosed by Frees) for one of the other three classification models disclosed by Sano. Regression offers a few particular advantages over the algorithms described in Sano: it is less resource intensive to execute, it is easier to program, and it can be practically implemented on general purpose computing hardware (which is not always the case with neural networks in particular).
The Examiner also notes that the factors ‘ascertained’ by Frees are not “environmental factors affecting states of emotion”. Nevertheless, these factors are considered and identified by Sano, albeit using different models. In particular, “environmental factors” disclosed by Sano include activity tracker data and device application usage. (See mapping supra. The Examiner also notes that the Applicant uses “respective application programs which the user ... is presently using” as an example environmental factor, see written description at [0077].) Furthermore, the Examiner notes that regression is inherently capable of quantifying the statistical effect of explanatory variables upon target variables whatever these variables represent. See also Examiner’s comments in Response to Arguments section supra.
The Examiner concedes that Frees—as a whole—is directed to solving financial problems. However, Frees explicitly acknowledges the broad applicability of regression techniques described therein:
P. xiii: “Regression is the study of relationships among variables. It is a generic statistics discipline that is not restricted to the financial world – it has applications in the fields of social, biological, and physical sciences. You can use regression techniques to investigate large and complex data sets. ... [a]s you become acquainted with this toolkit, you will see how regression can be applied in many (and sometimes new) situations.” (Emphasis added.)

Regarding claims 2, 9 and 16, Sano discloses their further limitations comprising:
obtaining feedback on the one or more activity in the recommendation from the user and updated emotion time series data of the user, subsequent to the user had performed the one or more activity according to the recommendation; and
P. 348, second col.: “Participants were first asked if this was good timing for receiving a stress intervention using a 7-point Likert scale (1: Extremely bad - 7: Extremely good).” The Examiner notes that the participants were surveyed about their perception of the stress intervention timing both before and after the stress intervention was delivered.
training the emotion time series model with the feedback and the updated emotion time series data from the obtaining.
P. 348, second col.: “The responses to the interventions were sent to our server and used for further analysis.”

Regarding claims 3, 10 and 17, Sano discloses the further limitation comprising:
calculating an emotion score corresponding to each instance of the obtained emotion time series data according to a preconfigured scale.
P. 349, fig. 2 and sec. 5.1 discussing z-score transformation.

Regarding claims 4, 11 and 18, Sano discloses its further limitation: the generating comprising classifying the obtained emotion time series data into a preconfigured category per each basic emotion, by modeling any linguistic expression from the obtained emotion time series data by topic.
P. 349: “We used the participants’ answers to a 7-point Likert scale prompt “Is this a good timing?” (1:Very Bad - 7:Very Good timing) and the data the participants missed answering the question to split out data into good timing and bad timing.”According to the mapping described above, linguistic expressions such as “Very Bad” and “Very Good” are mapped to (i.e. modeled using) the numbers 1-7.

Regarding claims 6, 13 and 20, Sano discloses the further limitations wherein the one or more activity in the recommendation includes, but is not limited to, activities known to promote a relaxed and positive state of emotion, specifically for the user or for general public having demographic similar to the user, and wherein the one or more activity is stored in an emotion knowledge base.
P. 350: Among our micro-stress interventions, somatic individual (e.g. breathing exercise) and social (e.g. taking a walk with someone) interventions were rated as the most preferred. See also p. 384, fig 1: "Time for a quick stretch! Try some of these for a few minutes..." [hyperlink to stretch instructions follow].

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sano, Frees, and Downey.
Regarding claims 5, 12 and 19, Downey discloses its further limitations which neither Sano nor Frees discloses explicitly comprising:
modeling, by use of probability density function, an average interval between occurrences of events ... from the ascertaining;
PP. 57-59: The exponential distribution. “In the real world, exponential distributions come up when we look at a series of events and measure the times between events, called interarrival times.”Also, p. 75, showing the PDF for the exponential distribution (λe- λx for x ≥ 0.)
modeling, by use of standard distribution, a mean time lapse between changes in states of emotion;
Id.
formulating, by use of logit function, a log probability of the one or more environmental factor from the identifying; and
P. 166, logit function. Cf. Applicant’s written description at [0074] discussing logit function.
Frees discloses the following further limitation:
identifying any drift component in a formula for the log probability from the formulating.
PP. 260-62, sec. 8.5: autoregressive integrated moving average (ARIMA) models. Cf. Applicant’s written description at [0080] discussing ARIMA models comprising a drift parameter. The drift component is denoted q in both the Applicant’s specification and in Frees (see p. 261, eqn. 8.6).
At the time of filing, it would have been obvious to a person of ordinary skill to apply the techniques disclosed by Downey to the combined system of Sano and Frees. Such statistical techniques can be applied to any time-series data to draw useful conclusions therefrom. In the case of Sano, knowing the frequency (or its inverse, the time between events) for features being analyzed could inform decision regarding feature selection and granularity, which can be used to optimize the bias-variance tradeoff. All three disclosures pertain to machine learning.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sano, Frees, and Picard.
Regarding claims 7 and 14, Sano discloses the further limitation wherein the emotion time series data include, but are not limited to, emails, chat texts ...
P. 348 “application usage”. Although Sano does not specify specifically email and chat text applications, the Examiner takes Official notice that these were (at the time of invention) among the applications most frequently used by office workers. Because of this fact, email and chatting applications would have been obvious choices for specific applications to monitor for the purpose of determining optimal stress intervention timing. 
Picard discloses the following further limitations which Sano does not disclose wherein the emotion time series data include, but are not limited to, ... blood pressure measurements, heartrate measurements, voice stress levels, and facial images, of or authored by the user.
P. 6: “There are many physiological responses which vary with time and which might potentially be combined to assist in recognition of emotional states. These include heart rate, diastolic and systolic blood pressure, pulse, pupillary dilation,  respiration skin conductance and color and temperature.” (Emphasis added.)
P. 6: “Sentic modulation, e.g. voice inflection, facial expression, posture, is how an emotional state is typically expressed, it is the primary means of communicating human emotion. When computers learn to recognize human emotion, they will rely primarily on sentic modulation.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to apply the technique disclosed by Picard for considering the features discussed above as inputs to the emotion prediction system of Sano/Frees because these additional features could help improve the performance accuracy of the emotion prediction model. All three disclosures pertain to machine learning, and Sano and Picard both pertain specifically to affective (i.e. emotion-aware) computing.


Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Santos discloses a discussion of affective computing (i.e. emotion aware computing) can be implemented in e-learning systems. See particularly p. 264 et seq., sec. 13.1.1 discussing metrics for emotions and p. 267 et seq., table 1 listing a variety of data sources including cameras, galvanic skin resistance, voice, keystrokes, and questionnaires. (Santos OC. Emotions and personality in adaptive e-learning systems: an affective computing perspective. In Emotions and personality in personalized services 2016 (pp. 263-285). Springer, Cham.)
Gong discloses a technique for performing causal discover on time series data. However, analysis of time series emotion data is not discussed. (Gong M, Zhang K, Schölkopf B, Glymour C, Tao D. Causal discovery from temporally aggregated time series. In Proc. uncertainty in artificial intelligence. Conference on Uncertainty in Artificial Intelligence 2017 Aug (Vol. 2017). NIH Public Access.)
Atcheson discloses a technique for performing regression on time-series emotion data. See especially pp. 37-38, sec. 3. (Atcheson M, Sethu V, Epps J. Gaussian process regression for continuous emotion recognition with global temporal invariance. In IJCAI 2017 Workshop on Artificial Intelligence in Affective Computing 2017 Sep 15 (pp. 34-44). PMLR.)
Fewzee discloses various techniques for applying regression to time-series emotion data. See especially introduction. (Fewzee P, Karray F. Continuous emotion recognition: Another look at the regression problem. In 2013 Humaine Association Conference on Affective Computing and Intelligent Interaction 2013 Sep 2 (pp. 197-202). IEEE.)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 One definition is illustrative: “environment, 1: the circumstances, objects, or conditions by which one is surrounded”. From Merriam-Webster dictionary, available at :merriam-webster.com/dictionary/environmental, accessed 8/15/22.